Citation Nr: 1022133	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's left knee synovitis, chondromalacia, and total knee 
replacement residuals, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1950 to August 
1953 and from January 1959 to February 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Waco, Texas, Regional Office (RO) which granted a temporary 
total evaluation for the Veteran's left knee synovitis and 
chondromalacia under the provisions of 38 C.F.R. § 4.30 based 
upon convalescence following a September 20, 2006, left total 
knee arthroplasty for the period from September 20, 2006, to 
October 1, 2007.  In April 2007, the RO tacitly 
recharacterized the Veteran's left knee disorder as left knee 
synovitis, chondromalacia, and total knee replacement 
residuals; determined that its January 2007 rating decision 
was in error in failing to effectuate the temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 for the 
Veteran's post-operative left knee disability for the period 
from September 20, 2006, to October 31, 2007; and granted a 
30 percent evaluation for the Veteran's post-operative left 
knee disorder for the period on and November 1, 2007.  In 
April 2010, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that an evaluation in excess of 30 
percent is warranted for his left total knee replacement 
residuals.  At the April 2010 hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO, the Veteran 
testifies that his left total knee replacement residuals have 
increased in severity and are productive significant 
functional impairment including joint pain and instability.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given that the Veteran's left total knee 
replacement residuals have apparently increased in severity, 
the Board finds that an additional VA evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his left total knee 
replacement residuals after 2009.  Upon 
receipt of the requested information and 
the appropriate releases, then contact 
all identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes 
which address the current nature and 
severity of the Veteran's left total knee 
replacement residuals.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's left total knee replacement 
residuals with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
Veteran exhibits pain with use of his 
left lower extremity should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided. The examiner should 
express an opinion as to the impact of 
the Veteran's left total knee replacement 
residuals upon his vocational pursuits.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the Veteran's 
entitlement to an evaluation in excess of 
30 percent for his service-connected left 
knee synovitis, chondromalacia, and total 
knee replacement residuals.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

